Citation Nr: 0027170	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-37 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUE

Entitlement to service connection for a vaginal cyst.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 







INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Washington, DC 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a vaginal cyst.


FINDINGS OF FACT

1.  On VA examination in May 2000 the veteran's diagnosis was 
left Bartholin cyst.  

2.  The veteran contends that she was treated on several 
occasions in service for vaginal cysts.

3.  On the veteran's Report of Medical History prepared in 
conjunction with her separation examination in July 1991 she 
reported that she had a "vaginal cyst drained" in a 
hospital in Germany.

4.  The veteran's service medical records were lost prior to 
her discharge from service.  

5.  Medical evidence of record at least implies that current 
cysts are related to the vaginal cyst treated in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a vaginal 
cyst is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

As to the first requirement of Caluza for a well-grounded 
claim of service connection, the record reflects that on VA 
gynecological examination in May 2000, the diagnosis was left 
Bartholin cyst.  Accordingly, the Board finds that the 
veteran has submitted evidence showing that she has a current 
vaginal cyst disability; thus, she has satisfied the first 
requirement of Caluza.  

As to the second requirement of Caluza, the Board initially 
notes that the veteran's complete service medical records are 
not available, and are presumed lost.  As noted in a Report 
of Contact in May 1996 and in subsequent correspondence from 
the veteran, her service medical records were apparently lost 
prior to her discharge from service.  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993); 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also 
Hayre v. West, 188 F.3d 1327.  The Board also acknowledges 
that the RO has made several attempts to secure the veteran's 
service medical records.  The only records available, 
however, are dated in July 1991, and include the veteran's 
separation examination dated in July 1991, a Report of 
Medical History prepared in conjunction with her separation 
examination, and a treatment noted dated in July 1991 for an 
unrelated medical problem.  

On the July 1991 Report of Medical History, the veteran 
reported that she had a "vaginal cyst drained" in a 
hospital in Germany.  Records dated subsequent to the 
veteran's service show that a vaginal cyst (Bartholin gland 
cyst) was noted on three occasions.  In a private medical 
record dated in November 1992, Edward Cartwright, M.D. 
reported that the veteran's gynecological history seemed to 
be consistent with I&D of a Bartholin gland cyst "apparently 
a couple of times in the past with some recurrence", and 
examination of her external genitalia showed a small 
Bartholin's gland cyst.  A private treatment record dated in 
January 1994 appears to show that the veteran had a left 
Bartholin's cyst at that time.  On VA examination in July 
1996 it was noted that the veteran reported that in 1988 she 
developed cysts in the labia major which she reportedly had 
removed two times, and claimed that the cysts recurred 
approximately three to four months ago, but she did not have 
it checked since the time of recurrence.  The impressions on 
VA examination included cyst on the labia majora, and that VA 
examiner noted that since the veteran reported that the cyst 
was acquired during service, she should be seen by a 
gynecologist to have the lesion evaluated.  

As noted above, the second and third requirements of Caluza 
may be satisfied 38 C.F.R. § 3.303(b) by evidence that a 
condition was "noted" during service, evidence showing 
postservice continuity of symptomatology; and evidence 
(medical or lay) of a nexus between the present disability 
and the postservice symptomatology.  Pursuant to King, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King, supra.  Accordingly, the Board finds that 
based on the available service medical records, the VA 
examinations in 1996 and 2000, and the veteran's contentions, 
there is sufficient evidence of record to satisfy the second 
and third requirements of Caluza, for purposes of finding the 
veteran's claim well grounded. 


ORDER

The claim of entitlement to service connection for a vaginal 
cyst is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
vaginal cyst is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

As indicated above, the veteran's claim for service 
connection for a vaginal cyst was found to be well grounded 
based on the objective medical evidence of record coupled 
with veteran's contentions.  Although this evidence was 
accepted for the purpose of finding the veteran's claim to be 
well grounded, the Board finds that further development of 
the evidence, to include a VA examination and opinion by an 
appropriate specialist, is necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for a 
vaginal cyst (Bartholin's gland cyst) 
since her discharge from service in 
September 1991.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  

2.  The veteran should then be afforded a 
VA gynecological examination to determine 
the nature and probable etiology of any 
vaginal cysts.  The claims folder, 
including any additional treatment 
records associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  The 
examiner should express an opinion as to 
whether the veteran's vaginal cyst 
disability is chronic, and as to whether 
it is at least as likely as not that the 
veteran's vaginal cyst is related to the 
vaginal cyst for which she was treated in 
service, and subsequent to service.  The 
examiner should explain the rationale for 
any opinions expressed.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, she should be provided a 
supplemental statement of the case and a 
reasonable period of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 



